DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

Status
2.  The Amendment filed 5/17/22 has been entered.  Claims 2-16 are pending.  Claim 16 remains withdrawn from present consideration.  Amended pending claims 2-15 are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 2-15 are rejected under 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the newly amended limitation “delay searching the secretly stored orders for the number of processor clock cycles, so as to prevent illicit acquisition of trading intelligence as derived from identification of the matching order and cancellation of the matching order within a time period corresponding to the delay” appears to have new matter that is not sufficiently supported in the specification.  For example, as best understood, the specification does not describe preventing “illicit acquisition” of “trading intelligence.”  Additionally, there is no special definition of what “trading intelligence” is or what an “illicit acquisition” would be.  Although the specification discusses in various places that a delay may be used to delay a dissemination of certain trade information, the specification does not describe nor sufficiently support how an “illicit acquisition” of “trading intelligence” is prevented. 
A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify and describe how the invention achieves the claimed function, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 
	Since claims 3-15 include the respective limitations of claim 2 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 2. 
Additionally in regard to claim 8, the specification does not sufficiently disclose what an “illicit cancellation” of orders would be, nor how a first timespan associated with such an “illicit cancellation” of orders would be determined.  A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify and describe how the invention achieves the claimed function, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 2-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 2-15 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 2-15) that includes a process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claim, at its core, recites the abstract idea of: 
receive, … , data indicative of an order … from a remote source, in which the order defines a side of a trade for a financial instrument; 
determine a number of processor clock cycles to utilize as a delay between receiving the data indicative of the order and searching secretly stored orders for a matching order, in which the matching order defines an opposite side of the trade; 
delay searching the secretly stored orders for the number of processor clock cycles, so as to prevent illicit acquisition of trading intelligence as derived from identification of the matching order and cancellation of the matching order within a time period corresponding to the delay; 
determine that the number of processor clock cycles has passed from receipt of the order; 
in response to determining that the number of processor clock cycles has passed, query … to search the secretly stored orders for the matching order, in which each respective order management system securely stores trading intentions of a respective buy-side participant … ; 
receive, … , data indicative of the matching order in response to the query; and 
in response to receiving the data indicative of the matching order, execute the trade. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., facilitating, processing and executing a trade of an order based on analysis of received order data, prevention of illicit dissemination of data based on a delay, and determining a delay in matching the received order data with previously stored (secretly stored) orders of buy-side participants in a trading system).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claim, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 3 and 4 simply further refine the abstract idea by requiring that the query of stored orders includes transmitting identification information for an order and receiving from the query order match data and/or a non-negotiation indication regarding trading the order, which is simply refining the type of data used in a query and being received responsive thereto to match an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 5 simply further refines the abstract idea by requiring that the order include data regarding a certain type of order (a non-firm order), which is simply refining the type of data for an order to be matched for trade execution, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 6 and 7 simply further refine the abstract idea by requiring that prior to execution of a trade the order is confirmed and receiving data regarding an agreement to not confirm the order unless the order is cancelled or fulfilled (claim 6), or that a trade may be executed according to rules not requiring negotiation of a price or quantity, which are simply refining rules for conditions confirming and/or executing a trade for an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 8-12 simply further refine the abstract idea by requiring: that a first timespan is determined for an illicit cancellation of orders where the delay is generated by a determined number of processing cycles greater than the first timespan are used as a delay to prevent order information leakage, that the delay may be based on historic cancelled order information, that historic order information may be specific to an order source, or that the delay results from a determined number of clock cycles being greater than a longest timespan between order creation and cancellation for a selected portion of cancelled orders, or that the selected portion includes a majority of the cancelled orders, which are simply refining and implementing rules for conditions for a delay and/or timespan between orders created and cancelled prior to executing a trade for an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 13 and 14 simply further refine the abstract idea by requiring certain rules or conditions regarding when an order may be submitting for trading or for implementing a delay for matching and then executing a trade, which are simply refining rules for executing a trade for an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 15 simply further refines the abstract idea by requiring that the order provides liquidity for trade execution, which is simply describing an effect on trading provided by an order to be matched for trade execution, which is a trade rule, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea.    
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “network interface,” a “communications network,” at least one “processor,” an “order management system,” one or more “exchange,” a “trading system,” do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, a brokerage or securities exchange or system, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a brokerage or securities exchange or system for executing trades, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Pgs. 4-7, 11-16, 35-36, 39-40, 50-51, 55, 57-59 and 67-68). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 5/17/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 8-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments under Step 2A, Prong 2 (Amendment, Pgs. 8-9) that the claims are not directed to a patent ineligible abstract idea, but rather, to a technological improvement, are not persuasive. The portion of the specification cited and discussed by applicant does not describe a technological problem to be solved, but instead, is a financial or perhaps legal problem of certain orders being placed using dark pool money (secret orders) or otherwise to trade on information about orders to affect a market in some way.  It discusses how trading strategies may be adjusted to affect a trade completion and price of the order.  These are issues in the trading of securities and are not being resolved to solve a technological or technical problem, but rather, financial issues regarding prices of traded securities.  Determining and placing a delay to delay dissemination of information prior to trading certain securities orders is not a technological issue, but a trading strategy involving trade information dissemination timing.  Securities trading, including trading strategies, are fundamental economic practices. 
Further, while monopolization or preemption of claimed subject matter, discussed by applicant, is a factor that may signal patent ineligible subject matter, the absence of complete monopolization or preemption does not demonstrate, nor is it determinative of, patent eligibility.  Where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B above in the 101 rejection), preemption concerns are obviated and made moot. (See e.g., Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016)) 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696